Citation Nr: 0004670	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 31, to 
September 22, 1961.
This appeal arises from decisions by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).     

Subsequent to the case being forwarded to the Board, the 
veteran submitted additional correspondence regarding a G.I. 
loan.  It is not pertinent to this claim, and is referred to 
the RO for their review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current seizure pathology is shown to be related to 
service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a seizure disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background

The veteran entered active service in August 1961.  A 
September 1961 treatment note states that he appeared to have 
fainted from lack of food and from prolonged standing.  The 
diagnosis was hypotensive syncope and food was prescribed.   
The veteran was separated from service based on a September 
1961 board of medical survey that found that the veteran had 
scoliosis that existed prior to entrance.  Service medical 
records are silent for evidence of a seizure disorder.

A March 1993 VA discharge summary noted that the veteran was 
in a motor vehicle accident when he jumped out of a moving 
car and struck his head against another car in December 1992.  
He denied loss of consciousness.  He was discharged and 
subsequently developed delirium tremors.  A seizure disorder 
was not noted.  An August 1993 VA psychological evaluation 
included a history obtained from veteran indicating that he 
was in a prolonged coma following his December 1992 
automobile accident.  The examiner concluded that the veteran 
suffered from multifocal organic dysfunction more likely due 
to traumatic brain injury than to the effects of chronic 
alcoholism.  No seizure disorder was noted.

A letter received in October 1997 from the veteran's aunt 
states that he did not have seizures before service but did 
afterward.  

Department of corrections treatment records dated from April 
to June 1998 include an April 1998 treatment note that states 
that the veteran fell and hit the back of his head in 
December 1997.  The veteran claimed that he had had a seizure 
the next morning and had been lurching since.  The records 
are negative for a medical opinion linking any current 
seizure disorder to the veteran's active service.

Analysis

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In the instant case, there is no evidence of a seizure 
disorder in service or within a year following separation 
from service.  Furthermore, there is no medical evidence or 
medical opinions that link the veteran's seizure disorder to 
his active service.  

The Board has considered the veteran's statements and that of 
his aunt.  Although the veteran and his aunt are competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu.  However, there is no medical 
evidence or medical opinions linking any current seizure 
disorder to service.  Therefore, the veteran's claim for 
service connection for a seizure disorder is not well 
grounded and must be denied.  


ORDER

The appeal of the issue of entitlement to service connection 
for a seizure disorder is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

